Cite as 2017 Ark. 251


                 SUPREME COURT OF ARKANSAS
                                             No.



                                                   Opinion Delivered: September   14, 2017
IN RE BOARD OF CERTIFIED COURT
REPORTER EXAMINERS




                                        PER CURIAM




        The court appoints Julie Beckman of Greenbrier, Certified Court Reporter, G.

 Michael Ashcraft of Warren, Certified Court Reporter, and Garold W. Pritsch of Hot

 Springs, Certified Court Reporter, to the Board of Certified Court Reporter Examiners for

 three-year terms expiring on July 31, 2020. The court appreciates their willingness to serve

 on this important board.

        The Honorable Jodi Raines Dennis of Pine Bluff, Circuit Judge, 11th-West Judicial

 Circuit, and the Honorable Eddy R. Easley of Sheridan, Circuit Judge, 7th Judicial Circuit,

 are reappointed to the Board of Certified Court Reporter Examiners for three-year terms

 expiring on July 31, 2020. The court thanks them for their continued service on this board.

        The court expresses its gratitude to Patricia Hendrix of Little Rock, Certified Court

 Reporter, Leigh Ann Cook of Conway, Certified Court Reporter, and Reni Irby of Searcy,
                                  Cite as 2017 Ark. 251

Certified Court Reporter, whose terms have expired, for their many years of service on this

board.




                                            2